Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14C (Rule 14c-101) INFORMATION REQUIRED IN INFORMATION STATEMENT SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 (Amendment No. ) Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement OLD WESTBURY FUNDS, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: OLD WESTBURY FUNDS, INC. INFORMATION STATEMENT DATED MARCH 23, 2011 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This document is an Information Statement and is being furnished to shareholders of the Old Westbury Global Small & Mid Cap Fund (the Fund), in lieu of a proxy statement pursuant to the terms of an exemptive order (the SEC Order) issued by the Securities and Exchange Commission (the SEC). The Fund is a separate series of Old Westbury Funds, Inc. (the Corporation). Bessemer Investment Management LLC (the Adviser) serves as investment manager of the Fund pursuant to an investment advisory agreement with the Corporation, on behalf of the Fund (the Investment Advisory Agreement), and allocates certain assets of the Fund among three sub-advisers, Dimensional Fund Advisors LP, Champlain Investment Partners, LLC and Mondrian Investment Partners Limited (Mondrian). This Information Statement is being provided to the shareholders of the Fund to provide shareholders with information about a new investment sub-advisory agreement (the Sub-Advisory Agreement) with Mondrian, a new sub-adviser for the Fund. Under the SEC Order, the Adviser may, subject to the approval of the Board of Directors (the Board or the Directors) of the Corporation, enter into or materially amend sub-advisory agreements without the approval of the Funds shareholders, provided that an Information Statement is sent to shareholders of the Fund. The SEC Order also permits the Fund to disclose, in lieu of the fees paid to each sub-adviser that is unaffiliated with the Adviser or the Corporation, the aggregate fees paid to the Adviser and each such sub-adviser. The Board reviews the sub-advisory agreements annually. This Information Statement will be mailed on or about March 24, 2011, to shareholders of record of the Fund as of March 14, 2011 (the Record Date). The Fund will bear the expenses incurred in connection with preparing this Information Statement. One Information Statement will be delivered to shareholders sharing the same address unless the Fund has received contrary instructions from the shareholders. If you wish to receive individual copies of this Information Statement, please call 1-800-607-2200; if your shares are held through a financial institution, please contact the financial institution directly. As of the Record Date, 311,939,072.8730 shares of the Fund were issued and outstanding. Information on shareholders who owned beneficially more than 5% of the shares of the Fund as of the Record Date is set forth in Appendix A. To the knowledge of the Adviser, the executive officers and Directors of the Corporation as a group owned less than 1% of the outstanding shares of the Fund and of the Corporation as of the Record Date. Board Evaluation and Approval of the Sub-Advisory Agreement At a special meeting of the Board held on January 20, 2011, the Board, including the Directors who are not interested persons (as defined in the Investment Company Act of 1940, as amended) (the Independent Directors), unanimously approved the Sub-Advisory Agreement for the Fund. The following summary details the factors considered by the Board and the conclusions that formed the basis for the Boards approval of the Sub-Advisory Agreement. The Board noted that, as a key threshold matter, the fees payable to Mondrian under the Sub-Advisory Agreement do not result in an increase in the Funds advisory fee levels that had been previously approved by the Funds shareholders. In approving the Sub-Advisory Agreement, the Board considered the overall fairness of the Sub-Advisory Agreement and whether the agreement was in the best interests of the Fund. The Board noted that it had received and reviewed, including at its January 20, 2011 meeting and a previous special meeting held on December 17, 2010, substantial information regarding Mondrian and the services to be provided by Mondrian to the Fund under the Sub-Advisory Agreement. This information, which included a detailed due diligence questionnaire from Mondrian, as well as information concerning Mondrian and its organization, compliance program and financial condition, formed, in part, the primary (but not exclusive) basis for the Boards determinations. The Board also noted that the Independent Directors had met in executive session with their counsel and counsel to the Fund, as well as with the Adviser to discuss the Advisers recommendation regarding Mondrians appointment. During the executive session, the Independent Directors reviewed their legal responsibilities in approving the Sub-Advisory Agreement and discussed materials and other information provided by Mondrian. The Board concluded that they had received adequate information to make a reasonable determination with respect to the approval of the Sub-Advisory Agreement. The Boards conclusions are based on the comprehensive consideration of all information presented to it and are not the result of any single controlling factor. (1) The nature, extent and quality of services to be provided by Mondrian. The Board considered the scope and quality of services to be provided by Mondrian, including the fact that Mondrian pays the costs of all necessary investment and management facilities necessary for the efficient conduct of its services. The Board also considered, among other things, the qualifications and experience of the individual portfolio managers responsible for managing Mondrians portion of the Fund. Based on these considerations, as well as those discussed below, the Board concluded that the nature, extent and quality of services to be provided by Mondrian was satisfactory. (2) The performance of Mondrian. The Board considered the performance data provided by Mondrian and determined that Mondrian had demonstrated an ability to appropriately manage assets in the style expected to be used in connection with the Fund. (3) The cost of the advisory services and comparative fee rates. As is indicated above, the Board noted that Mondrians fees would be paid entirely by the Adviser so that no additional expenses would be borne by shareholders for the engagement of Mondrian. The Directors reviewed the level of the proposed fee against a number of different benchmarks and comparisons. The Board also considered, among other things, information provided by Mondrian regarding its fee arrangements with other sub-advised registered funds. Based on these considerations, as well as other factors described herein, the Board, including all of the Independent Directors, concluded that Mondrians sub-advisory fees were fair and reasonable in light of the quality of services to be provided by Mondrian. (4) The extent to which economies of scale will be realized as the Fund grows and whether fee levels reflect those economies of scale. The Board discussed whether any economies of scale would be realized with respect to the management of the Fund and whether the Fund would benefit from any such economies of scale. The Board noted that the Adviser would bear Mondrians sub-advisory fee. At this time, the Board concluded that as the mandate was new, no effective economies of scale were present at this time. The Directors undertook to continue to monitor the appropriateness of the sub-advisory fee, taking into account the potential impact of economies of scale, as the mandate grew. (5) Ancillary benefits and other factors. In addition to the above factors, the Board also discussed whether there were other benefits received by the Adviser, Mondrian, or their affiliates, from Mondrians relationship with the Fund. The Board concluded that any such fall-out benefits (such as soft dollar-credits) resulting from the proposed engagement of Mondrian were such that it did not affect the Boards conclusion that the proposed sub-advisory fee was reasonable. Conclusion The Board, including all of the Independent Directors, concluded that the fees to be paid to Mondrian under the Sub-Advisory Agreement were fair and reasonable with respect to the services that Mondrian will provide, in light of the factors that the Board deemed relevant. The Board based its decision on an evaluation of all these factors as a whole and did not consider any one factor as all-important or controlling. The Board was also assisted by the advice of independent counsel in making this determination. Information Regarding the Sub-Advisory Agreement Under the terms of the Sub-Advisory Agreement, Mondrian will, subject to the supervision of the Adviser and the Board and in accordance with the investment objective and policies of the Fund and applicable laws and regulations, make investment decisions with respect to the purchases and sales of portfolio securities and other assets for a designated portion of the Funds assets. The Sub-Advisory Agreement generally provides that Mondrian will not be liable for any losses suffered by the Fund resulting from any error of judgment or mistake of law made in the good faith exercise of its investment discretion in connection with selecting investments for the portion of Fund managed by Mondrian, except for losses resulting (i) from a breach of fiduciary duty, willful misfeasance, bad faith, negligence or reckless disregard of obligations and duties of Mondrian or any of its officers, directors, members, employees, or affiliates (which are controlled by Mondrian, control Mondrian or are under common control with Mondrian), or (ii) from any violations of securities or any other applicable laws, rules, regulations, statutes and codes, whether federal or state, by Mondrian or any of its officers, directors, members, employees or affiliates. The Sub-Advisory Agreement further provides that it will remain in effect for its initial two-year term and thereafter so long as the Board or a majority of the outstanding voting securities of the Fund, and in either event by a vote of a majority of the Independent Directors, specifically approves its continuance at least annually. The Sub-Advisory Agreement also can be terminated at any time, without the payment of any penalty, by the Board, the Adviser, Mondrian, or by a vote of a majority of the outstanding voting securities of the Fund, on sixty days written notice to the non-terminating party or parties. In addition, the Sub-Advisory Agreement terminates automatically in the event of its assignment. Pursuant to the Sub-Advisory Agreement, Mondrian will reserve a specified level of capacity for managing certain of the Funds assets under each of its International Small Cap Equity program and, upon its launch, its Small Cap Equity Emerging Markets program. Mondrians fees are based on the assets that Mondrian is responsible for managing. Under the Sub-Advisory Agreement, Mondrians sub-advisory fee is paid by the Adviser out of the management fee the Adviser receives from the Fund and is not an additional charge to the Fund. The fees Mondrian receives are included in the Advisers advisory fees set forth below. Advisory Fees The fees paid to Mondrian and the Funds other sub-advisers are paid by the Adviser from the fees it receives from the Fund as set forth below. For its services under the investment advisory agreement with the Corporation, the Adviser receives an advisory fee from the Fund, computed daily and payable monthly, in accordance with the following schedule: Average Net Assets Global Small & Mid Cap Fund 0.85% The Adviser has contractually committed through October 31, 2012 to waive its advisory fees to the extent necessary to maintain the net operating expense ratio of the Fund, excluding fund transaction costs, investment interest expense and acquired fund fees and expenses (if any), at 1.11% . This commitment may be changed or terminated at any time with the approval of the Board. For the fiscal year ended October 31, 2010, the Adviser received $30,711,773 in net advisory fees from the Fund, representing 0.85% of the Funds average daily net assets. If Mondrian had served as a sub-adviser to the Fund for the fiscal year ended October 31, 2010, the aggregate sub-advisory fees paid by the Adviser to all of the Funds sub-advisers would have been $9,732,521 or 0.27% of the Funds average daily net assets. As of such period, the Fund had two other sub-advisers. Information Regarding Mondrian As one of the sub-advisers to the Fund, while seeking to achieve the Funds investment objective of long-term capital appreciation in its allocated portion of the Fund, Mondrian generally will invest in securities of small companies with a market capitalization of up to $2.75 billion at the time of purchase, located in foreign countries, including emerging market countries. Mondrian manages fixed income and equity accounts for institutional clients, private investment funds and acts as sub-adviser for U.S. registered investment companies. Mondrians equity investment approach follows a broad based approach which incorporates both a macroeconomic or top-down approach and an individual security selection or bottom-up approach. Mondrian uses a value-oriented defensive management style and typically will invest in stocks where a dividend discount analysis isolates value in terms of the long-term flow of dividends. Dividends and expected future dividend growth play an important role in the decision making process and currency analysis also plays a critical factor. Mondrian uses a long-term oriented purchasing power parity analysis in evaluating the most likely impact currency translations will have on portfolio holdings when converted back to the clients domestic currency. Mondrians international small cap equity team conducts its own research and investment decisions are conducted on a team consensus basis. Mondrian, located at 10 Gresham Street, London, United Kingdom, EC2V7JD was founded in 1990 and is registered as an investment adviser with the SEC and is regulated by the United Kingdoms Financial Services Authority.
